DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on August 09, 2021. Claims 2-17 and 20 were previously canceled. Claims 29-30, 32 and 36 have been amended. Accordingly, claims 1, 18-19 and 21-37 are currently pending.

Response to Remarks/Arguments
3.       Regarding the Double Patenting, Applicant states that a Terminal Disclaimer may be filled once the claims are allowable over the cited references. Hence, Double Patenting has been maintained.
	With respect to 112(b) rejections have been withdrawn due to proper amendments and/or persuasive arguments.
In response to Applicant’s arguments, see pages 6-8 (103 rejections), with regard to independent claims and their dependent claims filed on 08/09/21 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to claims 1, 18 and 36, Applicant argues that Taillefer discloses in Section III transforming a single-subspace for beams to a single-subspace for antenna elements but a disclosure of transforming a single-subspace is not a disclosure of transforming channel conditions. Examiner respectfully disagrees, first, the claims 
In addition, Applicant argues, with regard to claim 29, that Gou discloses in Paragraph 44 each phase shifter is controlled by external signal but there is nothing in Guo that discloses determining updated settings for the phase shifters based on the channel conditions for the N antenna elements. Examiner respectfully disagrees, as pointed out in the previous rejection Figure 1, Block 130 corresponds to the step of determining and as shown in Figure 1, Block 130 is controlled by the external signal (175), which is based on angle of arrival estimation (155). Furthermore, flowchart of Figure 3 illustrates the angle of arrival estimation i.e. Step 375 “Update”.
Applicant further argues, with regard to claim 30, that Gou discloses in Paragraph 44 each analog branch may also contain a low noise amplifer, attenuator (amplitude tapper), etc. but there is nothing in Guo that discloses determining updated settings for the amplitude tappers based on the channel conditions for the N antenna elements. Examiner respectfully disagrees, as pointed out in the previous rejection Figure 1, Block 130 corresponds to the step of determining and as shown in Figure 1, Block 130 is controlled by the external signal (175), which is based on angle of arrival estimation (155). Furthermore, the flowchart of Figure 3 illustrates the angle of arrival estimation i.e. Step 375 “Update”.
Therefore, in light of broad claim language the arguments are not persuasive as the cited references disclose all the limitations, thus the 103 rejections are maintained.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

5.	Claims 1, 18 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of US Patent No. 10,720,976 B2.

Claim 1 of Instant Application
Claim 1 of Patented Application
A method for obtaining channel conditions per antenna element, the method being performed by a stationary access node comprising N antenna elements in an antenna array with analog beamforming and being configured to communicate via a stationary radio propagation channel using beams, the method comprising: obtaining, for the stationary radio propagation channel, channel conditions for signals received by the stationary access node in M beams, where M>1; and transforming the channel conditions for the M beams to channel conditions for the N antenna elements by using a relation based on beamforming 

that a radio propagation channel between the wireless radio transceiver device and another radio transceiver device is stationary; in response to determining that the radio propagation channel between the wireless radio transceiver device and the another radio transceiver device is stationary, obtaining, for the stationary radio propagation channel between the wireless 





	Although the claims are not identical, they are not patentably distinct from each other because these claims are directed to a method. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Claim 18 of Instant Application
Claim 21 of Patented Application
A stationary access node for obtaining channel conditions per antenna element, the


stationary; in response to determining that the radio propagation channel between the first radio transceiver device and the second radio transceiver device is stationary, obtain, for the stationary radio propagation channel 
between the first radio transceiver device and the second radio transceiver device, channel conditions for signals received by the first or second radio transceiver device in M beams, where M>1; and transform the channel conditions for the M beams to channel conditions for the N antenna elements by utilizing a relation based on 





	Although the claims are not identical, they are not patentably distinct from each other because these claims are directed to an apparatus. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Claims 36-37 of Instant Application
Claim 21 of Patented Application
A wireless device comprising a radio transceiver device for obtaining channel conditions per antenna element, the radio transceiver device comprising: N antenna elements in an antenna array and being configured to communicate using beams; and processing circuitry being configured to cause the radio transceiver device to: obtain for the radio propagation channel, channel conditions for signals received by the wireless radio transceiver device in M beams, where M> 1; and transform the channel conditions for the M beams to channel conditions for the N 

communicate utilizing beams, the first radio transceiver device further comprising: processing circuitry; and a non-transitory storage medium storing instructions that, when executed by the processing circuitry, cause the first radio transceiver device to: determine that a radio propagation channel 
stationary; in response to determining that the radio propagation channel between the first radio transceiver device and the second radio transceiver device is stationary, obtain, for the stationary radio propagation channel 
between the first radio transceiver device and the second radio transceiver device, channel conditions for signals received by the first or second radio transceiver device in M beams, where M>1; and transform the channel conditions for the M beams to channel conditions for the N antenna elements by utilizing a relation based on beamforming weights that map the N antenna elements to the M beams. 





	Although the claims are not identical, they are not patentably distinct from each other because these claims are directed to an apparatus. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 18-19, 21-26 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Taillefer (IDS 07/17/20, NPL Cite No. 2 –See CON (15/325,846) 12/06/17 NPL 13 Pages) and in view of Li (US 2009/0168912 A1 –Previously Cited).

Regarding claims 1 (method), 18 (node) & 36-37 (device), Taillefer teaches a method/node/device for obtaining channel conditions (Section I, Lines 1-2: direction of arrival (DoA) estimation) per antenna element (Section I, Line 4: steerable array antenna), the method being performed by a node (Section I, Line 11: a wireless network & Section III, C: SVD computation) comprising N antenna elements in an antenna array (Section I, Line 4: steerable array antenna) with analog beamforming and being configured to communicate via a radio propagation channel using beams (Section II, Line 18: analog beamforming), the method comprising: obtaining, for the radio propagation channel, channel conditions for signals received by the node in M beams, where M>1 (Section III, Lines 62-63: N ≥ M+1 beam patterns & Equation 8); and transforming the channel conditions for the M beams to channel conditions for the N antenna elements by using a relation based on beamforming weights that map the N antenna elements to the M beams (Section III, Lines 58-59: transformation using the pseudoinverse WT (beamforming weights) & Equation 8). Although Taillefer teaches channel conditions, Taillefer does not explicitly disclose a stationary access node configured to communicate via a stationary radio propagation channel and verify that the radio propagation channel is stationary. In a related filed of endeavor, Li discloses a stationary access node configured to communicate via a stationary radio propagation channel (Paragarph 107: using the detection results, the subscriber and the base station intelligently selects mobile subscribers or fixed subscribers). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Taillefer’s channel conditions to include a stationary propagation channel as in Li. One of ordinary skill in the art would be motivated to do so to improve reliability of the system, Paragraph 50.

Regarding claim 19, The combination of Taillefer and Li teaches the stationary access node of claim 18. In addition, Li discloses wherein the stationary access node is one of: an access node or a user equipment (UE) (Paragarph 107: the subscriber and the base station).

Regarding claim 21, Li further discloses wherein the stationary access node is configured to communicate with another stationary access node via the stationary radio propagation channel (Paragarph 27: the subcarrier loading information of neighboring cells can also be exchanged between base stations).

Regarding claim 22, The combination of Taillefer and Li teaches the stationary access node of claim 18. In addition, Taillefer discloses wherein M ≥ N (Section III, Lines 38-39: the number of beam patterns N is limited to the number of antenna elements (i.e., N=M+1).  

Regarding claim 23, Taillefer further discloses wherein M=N, and wherein the M beams are mutually orthogonal with respect to each other (Section III, Lines 26-27: steering vector is orthogonal & Lines 38-39: the number of beam patterns N is limited to the number of antenna elements (i.e., N=M+1).  

Regarding claim 24, Taillefer also discloses wherein M<N, and wherein the relation specifies correlations between the N antenna elements (Section II, Line 20: equivalent-weight-vector under d ≤ λ/4).  

Regarding claim 25, Taillefer also discloses wherein the beamforming weights are precoder weights (Section III, Line 63: pseudoinverse of WT).  

Regarding claim 26, Taillefer also discloses wherein the relation is defined by a pseudo-inverse of the precoder weights (Section III, Line 63: pseudoinverse of WT).

9.	Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Taillefer, in view of Li and in further view of Maltsev (US 2013/0044683 A1 –Previously Cited).

Regarding claim 27, Although the combination of Taillefer and Li teaches the stationary access node of claim 18, the combination fails to disclose wherein the relation is defined by a zero-forcing estimator of the channel conditions for the N antenna elements. In a related field of endeavor, Maltsev discloses wherein the relation is defined by a zero-forcing estimator of the channel conditions for the N antenna elements (Paragraph 12: a zero-forcing procedure). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s relation to include a zero forcing as in Maltsev. One of ordinary skill in the art would be motivated to do so to enable effective communication, Paragraph 7.

Regarding claim 28, Maltsev further discloses wherein the relation is defined by a linear minimum mean square error estimator of the channel conditions for the N antenna elements (Paragraph 16: MMSE).

Regarding claim 35, Maltsev also discloses wherein the channel conditions for the N antenna elements are channel estimates of the radio propagation channel (Paragraph 18: channel estimates).  

10.	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Taillefer, in view of Li and in further view of Guo (US 2012/0033761 A1 –Previously Cited).

Regarding claim 29, Although the combination of Taillefer and Li teaches the antenna elements, the combination does not explicitly disclose wherein each of the N antenna elements has its own phase shifter, the beamforming weights determine settings for the phase shifters, and the processing circuitry is further configured to cause the stationary access node to determine updated settings for the phase shifters based on the channel conditions for the N antenna elements. In a related field of endeavor, Guo discloses wherein each of the N antenna elements has its own phase shifter, the beamforming weights determine settings for the phase shifters, the processing circuitry is further configured to cause the stationary access node to determine updated settings for the phase shifters based on the channel conditions for the N antenna elements (Figure 1, Block 130 “phase shifter” & Paragraph 44). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify  Paragraph 3.

Regarding claim 30, Gou further discloses wherein each of the N antenna elements has its own amplitude taper, the beamforming weights determine settings for the amplitude tapers, and the processing circuitry is further configured to cause the stationary access node to determine updated settings for the amplitude tapers based on the channel conditions for the N antenna elements (Figure 1, Block 130 “phase shifter” & Paragraph 44).  

Regarding claim 31, Gou also discloses wherein the channel conditions for the N antenna elements are indicative of at least one of signal to interference plus noise ratio, SINR, of the received signals, and channel throughput of the radio propagation channel (Figure 1 & Paragraph 48: SNIR). 

11.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Taillefer, in view of Li, and in further view of Seol (US 2013/0301454 A1 –Previously Cited).

Regarding claim 32, The combination of Taillefer and Li teaches the stationary access node of claim 18. In addition, Li discloses wherein the stationary access node is served by the another radio transceiver device, and wherein the channel conditions for M beams are indicative of the signals as received from the another radio transceiver device (Paragarph 110: the base station determines whether a subscriber is mobile or fixed by detecting a rate of change of pilot signals or the normalized channel variation (SINR)). However, the above combination does Figure 6, Block 600 “base stations”, Paragraph 37: interference with users other than an intended user and Paragraph 76: measure the channel of beams form the reference signals). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to include a plurality of radio transceiver devices as in Seol. One of ordinary skill in the art would be motivated to do so to calculate effective channels, Paragraph 78.

Regarding claim 33, Seol further discloses wherein obtaining the channel conditions for the M beams further comprises: sweeping through the M beams, and while sweeping through the M beams receiving the signals in the M beams (Paragraph 77: sweeping one or more MS Rx beams). 

12.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Taillefer, in view of Li and in further view of Wild (US 2016/0359596 A1 –Previously Cited).

Regarding claim 34, The combination of Taillefer and Li teaches the stationary access node of claim 18. However, the combination fails to teach wherein the channel conditions for the M beams are representative of channel estimations for the M beams as averaged over multiple time and/or frequency samples. In a related field of endeavor, Wild discloses wherein the channel conditions for the M beams are representative of channel estimations for the M beams (Paragraph 45: measuring the beamforming channel) as averaged over multiple time and/or Paragraph 11: mobile transceiver to average signals to evaluate beam patterns in a frequency selective manner). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s channel condition to include averaged time/frequency samples as in Wild. One of ordinary skill in the art would be motivated to do so to enable efficient communication, Paragraph 9.

Conclusion
13.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633